Citation Nr: 1723435	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-21 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for chronic esophagitis, gastroesophageal reflux disease (GERD), and a hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1987 to May 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to an initial compensable rating for chronic esophagitis, GERD, and a hiatal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus was not manifest during service and an organic disease of the nervous system was not manifest within one year of separation.  Tinnitus is not related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

A letter sent to the Veteran in March 2011 provided compliant notice.  Notably, the Veteran acknowledged receiving the VCAA letter during a March 2011 phone call, where the Veteran stated that he had no additional evidence to submit and requested that his claim be adjudicated as soon as possible.  Accordingly, no further development is required with respect to the duty to notify.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran, including VA medical records.  
The claims file also contains the Veteran's post-service reports of private treatment, his DD 214, his statements in support of the claim, and VA examination reports.  

The Veteran was afforded a VA examination in July 2011.  Although the Veteran's medical records were not originally available at the initial audiology examination, the RO produced the pertinent records and requested an addendum opinion from the same audiologist who examined the Veteran.  The Board finds that the clinical observations and opinions, as shown below, were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides sufficient medical opinions with rationale so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist in regards to the Veteran's tinnitus.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Legal Criteria for Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Certain chronic disabilities, including organic diseases of the nervous system (such as tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a).

For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  When the condition noted in service or within the presumptive period is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptomatology is required.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

III. Service Connection for Tinnitus 

Tinnitus is a subjective complaint and no objective measure exists to verify the presence or absence of tinnitus.  The etiology of tinnitus cannot be determined using current clinical technologies.  Etiology is typically inferred by patient history and a review of medical records.

The Veteran contends that he incurred tinnitus as a result of noise exposure during service in the U.S. Coast Guard.  The Veteran stated that his military occupation required using pneumatic drills and hammers against metal and that he did not use hearing protection.  The Board finds that the Veteran is competent to describe being exposed to loud noise, such as that caused by drills and hammers.  

The Board concedes that the Veteran has tinnitus.  The Board also concedes that he was exposed to noise in service.  Thus, the only issue before the Board is whether there is a nexus between the Veteran's tinnitus and his period of active service.

As explained below, the weight of the evidence compels the conclusion that the Veteran's tinnitus is not causally related to service, including the acknowledged in-service noise exposure.

A review of the Veteran's service medical records revealed no record of complaint or treatment for tinnitus.  The Veteran reported that he had never experienced any problems with his ears during a November 1988 exam, and marked that his ears were normal on his March 1989 separation exam.

The Veteran was afforded a VA examination in July 2011.  At that time, the Veteran reported to the examiner that he was unsure what caused his tinnitus, and that he had experienced intermittent ringing in both of his ears since about 2001.  The examiner noted that based on the Veteran's own lay statements, tinnitus did not appear until after a decade after separation.  As noted above the Veteran's medical records were not available to the examiner at the time of the in-person examination.  The RO later provided the Veteran's medical records to the examining audiologist, and an addendum opinion was provided.  The examiner determined that it was less likely than not that the Veteran's current intermittent tinnitus was related to his noise exposure while in the military because the Veteran did not show any significant shift in his hearing ability on serial hearing tests or on his exit exam. 

The Veteran submitted an addendum Notice of Disagreement in March 2012 stating that he had experienced ringing in his ears since his time on active duty. 

The Veteran, as a layperson, is competent to describe observable symptoms such as ringing in the ears.  See Falzone, supra.  Additionally, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, the weight of the credible evidence establishes that he did not have tinnitus during service or within one year of separation.  Furthermore, tinnitus is not otherwise related to service.

In this instance, the Veteran has reported two different onset dates.  The Board finds that the Veteran's lay statements as to the onset of his symptoms have limited credibility and limited probative value because he has been an inconsistent historian.  The Veteran's earliest reported onset date is inconsistent with other statements the Veteran made on his separation examination and VA examination.  

Outside of the Veteran's lay statements, there is no indication in the record that the Veteran had tinnitus until many years after service, and no competent evidence suggests that he had characteristic manifestations of the disease process during service.  See 38 C.F.R. § 3.303 (b) (2016).  In addition, tinnitus is not "noted" during service, and he did not have characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  The earliest notation of tinnitus is on his December 2010 application for compensation.  The identification occurred some 21 years following the Veteran's separation from service.  

The Board finds that based on the inconsistencies with other lay statements and the medical evidence of record, the Veteran's statements concerning the onset of tinnitus in service are not credible.  There is no other credible lay or medical evidence of record showing manifestations of tinnitus either in service or within the first post-service year.  

Although the Veteran has established a current disability and in-service noise exposure, the preponderance of the evidence weighs against a finding that tinnitus was manifest during service, is causally related to service, or manifested within an applicable presumptive period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Service connection for tinnitus is denied.


REMAND

In December 2010, the Veteran filed a claim for GERD.  The RO assigned the Veteran a noncompensable rating for GERD, to include chronic esophagitis and a hiatal hernia, under diagnostic code 7399-7345, stating that because the Veteran's disability is not specifically listed in the rating schedule, it was rated analogous to a disability in which the functions affected, the anatomical localization, and the symptoms were closely related.

Diagnostic Code 7345 evaluates chronic liver disease without cirrhosis.  Under this provision, symptoms such as intermittent fatigue, malaise, anorexia, vomiting, arthralgia, right upper quadrant pain, dietary restriction, weight loss and hepatomegaly are assessed.

There was no discussion of whether other diagnostic codes, including specifically those related to the Veteran's diagnosed hernia hiatal or GERD, were considered.  See Butts v. Brown, 5 Vet. App 532, 538-39 (1993) (assignment of a particular diagnostic code is completely dependent on the facts of the case, and choice of diagnostic code upheld so long as supported by explanation and evidence); Bierman v. Brown, 6 Vet. App. 125, 131 (1994) (which diagnostic code is used is for RO and Board to decide).

At a July 2011 VA examination, the Veteran stated that though he is awoken in the night by recurrent reflux, he did not experience difficulty in swallowing, heartburn, epigastric pain reflux, arm pain, hematemesis melena, scapular pain, nausea or vomiting.  He went on to state that he did not experience any overall functional impairment from his condition.  The VA examiner determined that for the Veteran's claimed condition of GERD, the diagnosis was chronic esophagitis.  Esophagitis is defined in the medical community as inflammation of the esophagus.  Dorland's Illustrated Medical Dictionary, 655 (31st ed. 2007).  

In his February 2012 Notice of Disagreement, the Veteran objected to the noncompensable assessment because he believed his symptoms warranted a higher rating.  He stated that he suffered from a burning sensation in his throat occurring during the day and at night, as well as sleeplessness.  The Veteran submitted an addendum Notice of Disagreement in March 2012 clarifying that he wakes up through the night with dysphagia, which he stated would be more appropriately assessed under Diagnostic Code 7346 for Hernia hiatal.  He went on to say that his chronic esophagitis warrants the separate Diagnostic Code 7299-7203.  Diagnostic code 7203 is for stricture of the esophagus.  

In the Veteran's July 2013 appeal, he stated that his condition is unrelated to the currently assigned Diagnostic Code 7345, and that he has never reported any conditions affecting his liver.  The Veteran argued that Diagnostic Code 7345 does not properly assess his gastrointestinal symptoms and the Board agrees.

Given the Veteran's gastrointestinal symptoms have not been considered in determining the propriety of an increased rating, the Board finds that remand is necessary for the AOJ to consider such in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of entitlement to an initial compensable rating for chronic esophagitis, GERD, and a hiatal hernia under the most appropriate diagnostic code, to include, if applicable, Diagnostic Code 7346.  The AOJ should consider amending the rating decision to correctly reflect the diagnostic code.

2. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


